DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The parent application is now a published patent. Therefore, it is recommended to change “15/769,657 filed on April 19, 2018 which is” in line 2 of the PRIORITY paragraph to “15/769,657 filed on April 19, 2018, now U.S. Patent No. 11,297,639, which is”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 19-25, 36-40, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,297,639 B2 (hereinafter referred to as “Shapin”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 19-25, 36-40, and 52 of the instant application merely broaden the scope of claims 1-14 of Shapin.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 19-22, 25, 36-37, 40, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP R1-1707664 “Discussion on pre-emption indication design” (hereinafter referred to as “3GPP’664”). Note 3GPP’994 was cited by the applicant in the IDS received 7 March 2022.
As to claim 1, 3GPP’664 teaches a method for use in a wireless device affected by pre-emption (page 2, line 9: pre-emption indication and retransmission for pre-emption recovery), the method comprising:
receiving, from a network node, information indicating a portion of a buffer that is affected by pre-emption (page 2, lines 10-17: UE receives pre-emption indication for soft buffers and CBGs (codeblock groups) via downlink (from network node)); and
performing one or more operations based on the received information (page 2, line 14: flush all coded bits in a soft buffer).
As to claim 2, 3GPP’664 teaches the method of Claim 1, wherein the one or more operations comprise:
flushing the portion of the buffer affected by pre-emption (page 2, line 14: flush all coded bits in a soft buffer).
As to claim 3, 3GPP’664 teaches the method of Claim 1, wherein the one or more operations comprise:
separately handling the portion of the buffer affected by pre-emption (page 2, line 16: if parts of CBG can be retransmitted (i.e. if certain codeblock groups, that is to say, portions of the reception buffer, can be retransmitted, which is a separate handling than flushing the affected portion)).
As to claim 4, 3GPP’664 teaches the method of Claim 1, wherein the information indicating the portion of the buffer that is affected by pre-emption is received in Downlink Control Information (DCI) from the network node (page 2, lines 10-11: pre-emption indication received in DCI).
As to claim 7, 3GPP teaches the method of Claim 1, wherein the information indicating the portion of the buffer that is affected by pre-emption indicates one or more transmission reception points (TRPs) affected by pre-emption (page 2, lines 24-33: pre-emption indication is sent by gNB in separate UE-group common DCI to indicate multiple UEs (TRPs) affected by the pre-emption).
As to claim 19, claim 19 is rejected the same way as claim 1.
As to claim 20, claim 20 is rejected the same way as claim 2.
As to claim 21, claim 21 is rejected the same way as claim 3.
As to claim 22, claim 22 is rejected the same way as claim 4.
As to claim 25, claim 25 is rejected the same way as claim 7.
As to claim 36, 3GPP’664 teaches a method for use in a network node (page 2, line 9: pre-emption indication and retransmission for pre-emption recovery), the method comprising:
determining that a wireless device has been affected by pre-emption (page 1, lines 23-31: gNB determines a UE is affected by pre-emption); and
sending, to the wireless device, information indicating a portion of a buffer that is affected by the pre-emption (page 2, lines 10-17: gNB transmits to UE pre-emption indication for soft buffers and CBGs (codeblock groups)).
As to claim 37, 3GPP’664 teaches the method of Claim 36, wherein the information indicating the portion of the buffer that is affected by pre-emption is sent in Downlink Control Information (DCI) from the network node (page 2, lines 10-11: pre-emption indication received in DCI).
As to claim 7, 3GPP teaches the method of Claim 36, wherein the information indicating the portion of the buffer that is affected by pre-emption indicates one or more transmission reception points (TRPs) affected by pre-emption (page 2, lines 24-33: pre-emption indication is sent by gNB in separate UE-group common DCI to indicate multiple UEs (TRPs) affected by the pre-emption).
As to claim 52, claim 52 is rejected the same way as claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 23-24, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP’664 in view of 3GPP R1-1704922 “Discussion on indication method for impacted resources for downlink” (hereinafter referred to as “3GPP’922”). Note 3GPP’922 was cited by the applicant in the IDS received 7 March 2022.
As to claim 5, 3GPP’664 teaches the method of Claim 1.
Although 3GPP’664 teaches “The method of Claim 1,” 3GPP’664 does not explicitly disclose “wherein the information…has been pre-empted”.
However, 3GPP’922 teaches wherein the information indicating the portion of the buffer that is affected by pre-emption comprises a bitfield, each bit indicating whether a corresponding Orthogonal Frequency-Division Multiplexing (OFDM) symbol has been pre-empted (page 2, line 4 - line 6, "[...] bitmap can be used to indicate the presence of impacted resource for each URLLC scheduling unit within a eMBB scheduling unit", said eMBB scheduling unit being a slot; in consequence, as the indication is for resources within a slot, it must be a OFDM symbol granularity; see also Appendix A at page 7-page 8, and figure 1 at page 8).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’664 by including “wherein the information…has been pre-empted” as taught by 3GPP’922 because it provides 3GPP’664’s method with the enhanced capability of combining the pre-emption indication (3GPP’922, page 1, lines 25-31 and page 2, lines 4-6).
As to claim 6, 3GPP’664 in view of 3GPP’922 teaches the method of Claim 5.
3GPP’922 further teaches wherein the bit field consists of 14 bits (page 2, line 4 - line 6: obvious for the skilled person as it is known in the art that eMBB slots have 14 OFDM symbols, i.e. one bit per symbol requires 14 bits; see also Appendix A at page 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’664 in view of 3GPP’922 by including “wherein the bit field consists of 14 bits” as further taught by 3GPP’922 for the same rationale as set forth in claim 5 (3GPP’922, page 1, lines 25-31 and page 2, lines 4-6).
As to claim 23, claim 23 is rejected the same way as claim 5.
As to claim 24, claim 24 is rejected the same way as claim 6.
As to claim 38, claim 38 is rejected the same way as claim 5.
As to claim 39, claim 39 is rejected the same way as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469